         Case 1:20-cr-00190-RBW Document 15 Filed 10/05/20 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :      CRIMINAL NO. 20-CR-00190 (RBW)
                                              :
LARRY RUMPH and                               :
SAHN WILLIAMS,                                :
                                              :
                       Defendants.            :


                                  NOTICE OF DISCOVERY

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, hereby informs the Court and defense that the attached discovery letter

of October 5, 2020, is being provided to the defense in this matter.



                                              Respectfully submitted,

                                              Michael R. Sherwin
                                              Acting United States Attorney
                                              N.Y. Bar No. 4444188

                                      By:     /s/            ______________
                                              Michael Boyer
                                              UT Bar 10681
                                              Special Assistant United States Attorney
                                              United States Attorney’s Office for D.C.
                                              555 4th Street NW, Fourth Floor
                                              Washington, DC 20530
                                              Email: michael.boyer3@usdoj.gov
                                              Telephone: (202) 252-7102

                                               /s/_________________________
                                              Andrea Duvall
                                              AR Bar 2013114
                                              Assistant United States Attorney
                                              United States Attorney’s Office for D.C.
                                              555 Fourth Street, N.W., Fourth Floor
                                              Washington, D.C. 20530
                                              E-mail: andrea.duvall2@usdoj.gov
                                              Telephone: (202) 252-6745
